Citation Nr: 1602659	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for generalized arthritis to include due to frostbite. 
 
2.  Entitlement to service connection for a low back disability.  
 
3.  Entitlement to service connection for an inguinal hernia.  
 
4.  Entitlement to service connection for an acquired psychiatric disorder to include
posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  John S. Berry, Attorney at Law 
 
 

ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
INTRODUCTION
 
The appellant had active duty for training from September to December 1976.  He also performed service in an inactive duty for training capacity.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD was remanded by the Board for further development in June 2014.  This issue is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Generalized arthritis was not manifest during active duty for training, generalized arthritis was not manifest to a compensable degree within one year of separation from any period of active duty, and generalized arthritis was not caused by or permanently made worse by a service connected disability.
 
2.  A low back disability was not manifest during active service and lumbar arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise related to service. 
 
3.  An inguinal hernia was not manifest in service and is not otherwise attributable to service.  
 
 
CONCLUSIONS OF LAW
 
1.  Generalized arthritis was not incurred in or aggravated by service and generalized arthritis may not be presumed to have been incurred therein nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101 (24), 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
 
2.  A low back disability was not incurred in or aggravated by service and lumbar arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
3.  An inguinal hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2012 and August 2012, VA advised the appellant of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis 
 
The Veteran appeals the denial of entitlement to service connection for generalized arthritis, a back disability and an inguinal hernia.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 
 
Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).
 
Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.
 
After reviewing the entire record, the Board finds the evidence preponderates against the claims for entitlement to service connection for generalized arthritis, a back disability and an inguinal hernia.  To that end, service treatment records do not show any complaints, treatment and/or diagnoses for generalized arthritis, a back disorder, and/or an inguinal hernia.  Rather, examination in May 1980 months after separation disclosed normal findings for the spine, other musculoskeletal system and upper extremities.  The evidence also shows that arthritis was not compensably disabling within a year from any period of active duty.
 
The record shows that back problems, an inguinal hernia and generalized arthritis were not objectively shown in the record until at least two decades after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
With regard to any back disorder, the record shows that in January 2009 the appellant fell in jail which resulted in low back pain.  In a May 2009 outpatient treatment note, the Veteran reported that he was self-employed until a recent back injury.  Low back pain secondary to fall was noted.  An in service onset of back pain was not reported at that time.  Such histories reported by the appellant for treatment and evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Cf.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
Based on a review of the record, the February 2013 VA examiner found that the appellant does not have generalized arthritis, and he does not have a current or past diagnosis of rheumatoid arthritis.  There were no indications in any of his medical records where either widespread arthritis or rheumatoid arthritis was diagnosed and  osteoarthritis appeared to be isolated to the knees.  The examiner also noted that a review of the literature (Mayo Clinic) regarding complications of frostbite did not show that frostbite caused generalized or rheumatoid arthritis.  (The examiner again noted that the appellant did not have either generalized or rheumatoid arthritis based on a review of all of his clinical records).  The VA examiner, therefore, opined that the claimed disorder was not due to or aggravated by or associated with his remote frostbite to the fingertips in the 1970's.  
 
The February 2013 VA medical opinion and reports for treatment purpose are persuasive and warrant being assigned greater probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based their opinions following a review of the claims folder.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's back disability, inguinal hernia and/or any generalized arthritis directly to service.  There is no competent evidence or opinion showing that the Veteran's disabilities are related to his military service.  There is no competent evidence that frostbite of the left hand caused generalized arthritis, and  neither the Veteran nor his representative has presented any such opinion.  
 
The Veteran is competent to report pain and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his back disability, inguinal hernia and/or left hand disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  
 
In sum, the most probative evidence of record preponderates against finding that arthritis, a back disability, and an inguinal hernia are related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
 
 
ORDER
 
Entitlement to service connection for generalized arthritis, to include due to frostbite of the left hand, is denied.  
 
Entitlement to service connection for a low back disability is denied. 
 
Entitlement to service connection for an inguinal hernia is denied.  
 
 
REMAND
 
The appellant  appeals the denial of service connection for an acquired psychiatric disorder to include PTSD.  In June 2014, the Board found that additional development was needed.  To that end, the Board found that a VA examination was necessary to ascertain the etiology of the appellant's psychiatric disability.  
 
The record shows that the appellant was scheduled for a VA psychiatric examination in January 2015 but he failed to report for the examination.  It is noted that mail sent to the Veteran by the RO was returned as undeliverable as of October 2014.  The RO, however, verified the Veteran's address and rescheduled him for another VA examination in October 2015.  The RO documented that the Veteran failed to report for the examination as well.  The representative claims that the Veteran was never given notice of the examination.  More importantly, the representative noted that the Veteran's VA appointed fiduciary was not provided notice of the examination.  As there is no showing in the record that both the Veteran and his fiduciary were given notice of the October 2015 examination, the Board finds that a remand is warranted.  On remand, the Veteran and his fiduciary must be provided proper notice of the date and time of the rescheduled examination and given the opportunity to attend.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorders.  The examiner must be provided access to the appellant's Virtual VA and VBMS file.  Following a review of all of the evidence of record, and the completion of the examination the examiner must opine for each diagnosed disorder, diagnosed during the examination or in the record, whether it is at least as likely as not, (at least a 50 percent probability) that the disorder is related to the Veteran's active service.  If the Veteran is diagnosed with posttraumatic stress disorder the examiner must identify the stressor which supports that diagnosis, and the evidence which independently verifies that the stressor actually occurred in-service.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to  relevant medical findings.  
 
2.  After the development requested has been completed, the AOJ should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be added to the record documenting that the  notice scheduling the examination was sent to the last known address of both the appellant and his fiduciary.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After completing all indicated development, the AOJ should readjudicate the remaining claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


